DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.
Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive. Claim 1 was amended to incorporate claim 12 and a limitation from original claim 7 which was previously canceled. Each of the features added to claim 1 have been previously addressed during examination. Applicant argues the cited art fails to specify first and second rounded peripheries and the claimed diameter range. Regarding first and second rounded peripheries, this argument is not persuasive because Altschuler specifically teaches first and second rounded peripheries for an osteochondral implant. See the annotated figs. 1B-1C of Altschuler below which specifically show a first rounded periphery comprising a first transition surface that provides a smooth surface and joins a top portion to a tapered sidewall portion as well as a second rounded periphery that comprises a second transition surface that joins a tapered sidewall portion and a bottom portion. As discussed in previous office actions and in detail below, the rounded edges taught by Altschuler provide smooth surfaces which have the benefit of preventing any sharp edges from causing damage to surrounding tissue.

    PNG
    media_image1.png
    483
    1130
    media_image1.png
    Greyscale

Regarding the argument that the prior art does not disclose the claimed diameter range, previous rejections have explained that while McKay discloses ranges of 1 mm to 10 mm, or 4 mm to 8 mm instead of the claimed range of between substantially 5 mm and 10 mm, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize and narrow the diameter range disclosed by McKay to be the claimed range of between substantially 5 mm and 10 mm since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP 2144.05 II A). Further, MPEP 2144.05I states that “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists” and in the instant case, the claimed range of substantially 5 mm and 10 mm lies inside the range of 1 mm to 10 mm disclosed by McKay, therefore a prima facie case of obviousness exists.

Specification
The amendments to the specification filed 12/17/2021 are acceptable and have been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 requires that the implant includes a surface area ranging between 6 square inches and 17 square inches. Claim 1 was amended to require that the first diameter ranges between substantially 5 mm and 10 mm. It is unclear how an implant having such a small first diameter could have a surface area as claimed in claim 4. For instance, assuming the greatest diameter in the range of 10 mm and a height of 10 mm as disclosed in the specification, the surface area of a right cylinder would only be 0.73 square inches. How can the surface area be 6-17 square inches (over 8-23 times greater than the largest possible cylinder) given the dimensions disclosed and claimed?  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over McKay 2010/0049322 (hereafter referred to as McKay) in view of Gordon et al. 2010/0268337 (hereafter .
Regarding claims 1 and 11, McKay discloses an implant for treating osteochondral defects, comprising a monophasic synthetic material (pars.43, 44; the carrier is not considered part of the implant), a top portion comprising a first diameter ranging between 1 mm and 10 mm, or 4 mm to 8 mm (par.53), a bottom portion comprising a second diameter, and a tapered sidewall portion extending between the top portion and the bottom portion (fig.3), the tapered sidewall portion comprising a taper wherein a sidewall diameter decreases from the first diameter of the top portion to the second diameter of the bottom portion (see the tapering from top to bottom in fig.3 of McKay), the taper of the sidewall comprising a taper half-angle with respect to a longitudinal axis (the frustoconical implant of McKay inherently has a taper half-angle since this is a geometric feature of all frustoconical shapes), the tapered sidewall portion comprising a degree of tapering capable of preventing the implant from subsiding into an osteochondral hole drilled in bone (see McKay fig.3 which specifically says the tapered shape “prevents plug subsidence”; further, this limitation is directed to the intended use of the device and depends on the size of the osteochondral hole and the tapered implant of McKay is capable of preventing the implant from subsiding into a hole), and wherein the implant comprises a height capable of placing the bottom portion in contact with a bottom of the osteochondral hole and elevating the top portion above surrounding cartilage tissue. This limitation is related to the intended use of the implant. The claims are directed to the implant and not to a method of using/implanting the implant. The intended use claimed depends on the height of the osteochondral hole. The implant of McKay is capable of being used in a hole such that the bottom portion is in contact with a bottom of the osteochondral hole and the top portion is above surrounding cartilage tissue. The limitation imparts no structure to the implant itself other than a height. 

McKay discloses the upper surface is contoured to match the bone and/or cartilage surface of the excised osteochondral tissue (par.54), but McKay does not specifically disclose that the top portion comprises a concave shape.
Gordon teaches an osteochondral implant, in the same field of endeavor, wherein a top portion of the implant comprises a concave shape for the purpose of matching the curvature of a joint (figs. 11A-11D; par.144).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the top portion of the implant of McKay to include a concave shape as taught by Gordon in order to provide a surface that matches a curvature of a joint. McKay in view of Gordon discloses the invention substantially as claimed and as discussed above but does not disclose a first rounded periphery comprising a first transition surface that joins the top portion and the tapered 
Altschuler teaches an osteochondral implant, in the same field of endeavor, wherein a first rounded periphery comprises a first transition surface that joins a top portion and a tapered sidewall portion and a second rounded periphery comprises a second transition surface that joins the tapered sidewall portion and a bottom portion (figs. 1B and 1C; par.93) for the purpose of providing an implant that is smoothly compatible to the bone region (par.512).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the edges of the implant of McKay in view of Gordon to include first and second rounded peripheries joining the top portion to the tapered sidewall and the tapered sidewall to the bottom portion as taught by Altschuler since Altschuler teaches this shape is suitable for osteochondral implants and further in order to provide smooth surfaces which are compatible with the bone. The rounded edges taught by Altschuler also provide the benefit of preventing any sharp edges from causing damage to surrounding tissue. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that smooth edges, as opposed to sharp edges, would prevent damage to tissue at least during implant insertion.
Regarding claim 4, McKay discloses the height is 10 mm (par.70) and the diameter is 1-10 mm (par.53). As discussed above it would have been obvious to optimize the size of the implant to the specific values disclosed in order to match a particular defect for a particular patient. Regarding the surface area ranging between 6 and 17 square inches, the total surface area of the implant depends on the size of the implant including the height and diameters. Since McKay teaches a frustoconical implant having heights and diameters the same as or very close to the invention, the surface area of the implant of McKay in view of Gordon in view of Altschuler should be the same as the surface area of the implant 
Regarding claim 5, see McKay par.43 for PEEK and polyethylene and McKay par.44 for bioglass.
Regarding claim 6, the claim is directed to the intended use of the device and the plug of McKay in view of Gordon in view of Altschuler is capable of being used as claimed.
Regarding claim 8, see McKay par. 54 which discloses the curvature of the top portion matches the bone and/or cartilage, and par.144 of Gordon which teaches a concave shape to match the curvature of the joint.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 9:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MEGAN Y WOLF/Primary Examiner, Art Unit 3774